                                                                                   FILED
Case 17-20934   Doc 197   Filed 12/04/18 Entered 12/04/18 09:53:24   Desc Main
                           Document     Page 1 of 1




                                                                                  9:50 am, 12/4/18

                                                                                  Tim J. Ellis
                                                                                 Clerk of Court
